On Rehearing.
On consideration of petitioner’s motion filed herein November 6, 1943, for reconsideration and for leave to amend his petition for mandamus in the above-entitled matter so as to make the petition an appeal from the judgment of the District Court, it is
Ordered by the court that the application to amend be, and it is hereby, denied for the reason that the manner of taking an appeal is fixed by Rule 73(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, which provides that an appeal may be taken “by filing with the district court a notice of appeal”; and
It is further ordered by the court that the motion for reconsideration be, and it is hereby, denied.
On Petition to reconsider Petition for leave to amend Petition for Mandamus and to make the petition an appeal from the judgment of the District Court.
PER CURIAM.
In a petition filed in this court, petitioner De Marcos represented that he *842had filed a notice of appeal in the District Court from an order of that court dismissing a petition which that court treated as a petition for writ of habeas corpus, and further represented that he was a poor person and had no means whereby to obtain a copy of the record; and sought to have this court review the action of the District Court. In order that we might examine the record to determine if there was any ground of appeal, we directed the clerk of the District Court to certify and transmit the original record, which has been done. An examination of the record discloses no proper ground for appeal, and the judge of the District Court having certified that the appeal was not taken in good faith, and petitioner himself having disclaimed any desire to seek a writ of habeas corpus, but rather to have this court determine that he is entitled to a jury trial on the question of his legal residence, and it appearing from the records in this court that that question was decided adversely to petitioner’s contentions in De Marcos v. Overholser, 74 App.D.C. 42, 122 F.2d 16, we are of opinion that we are now without jurisdiction or power to take any action in respect to that matter. The petition must therefore be dismissed, and the clerk is ordered to return the original record to the District Court.
Petition dismissed.